UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. EQUITY VENTURES GROUP, INC. (Exact name of registrant as specified in Charter Florida 000-50868 65-0995426 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 1314 East Las Olas Blvd., Suite 1030 Fort Lauderdale, Florida 33301 (Address of Principal Executive Offices) (714) 388-8608 (Issuer Telephone number) (Former Name or Former Address if Changed Since Last Report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer ¨Accelerated Filer ¨Non-Accelerated Filer ¨Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes xNo ¨ State the number of shares outstanding of each of the issuer’s classes of common equity, as of May 24, 2010: 1,174,000 shares of common stock. EQUITY VENTURES GROUP, INC. FORM 10-Q March 31, 2010 INDEX PART IFINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition 10 Item 3 Quantitative and Qualitative Disclosures About Market Risk 13 Item 4T. Control and Procedures 13 PART II OTHER INFORMATION Item 1 Legal Proceedings 14 Item 1A Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Removed & Reserved 14 Item 5. Other Information 14 Item 6. Exhibits 14 SIGNATURE EQUITY VENTURES GROUP, INC. (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE 1 CONDENSED BALANCE SHEETS AS OF MARCH 31, 2010 (UNAUDITED) AND DECEMBER 31, 2009 PAGE 2 CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2, 1999 (INCEPTION) TO MARCH 31, 2010 (UNAUDITED) PAGE 3 CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIENCY) FOR THE PERIOD FROM DECEMBER 17, 1999 (INCEPTION) TO MARCH 31, 2010 (UNAUDITED) PAGE 4 CONDENSED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2, 1999 (INCEPTION) TO MARCH 31, 2010 (UNAUDITED) PAGES 5- 9 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) Equity Ventures Group, Inc. (A Development Stage Company) Condensed Balance Sheets ASSETS March 31, 2010 December 31, 2009 (Unaudited) Current Assets Cash $ $ Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY / (DEFICIENCY) Current Liabilities Accounts payable $ $ Total Liabilities Commitments and Contingencies Stockholders' Equity / (Deficiency) Preferred stock, $0.001 par value; 10,000,000 shares authorized, none issuedand outstanding - - Common stock,$0.001 par value; 100,000,000 shares authorized, 1,174,000 and 974,000 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity / (Deficiency) ) ) Total Liabilities and Stockholders' Equity / (Deficiency) $ $ See accompanying notes to condensed unaudited financial statements. 1 Equity Ventures Group, Inc. (A Development Stage Company) Condensed Statements of Operations (Unaudited) For the Three Months Ended March 31, For the Period from December 17, 1999 (inception) March 31, Operating Expenses Professional fees General and administrative Total Operating Expenses Loss from Operations ) ) ) Other Income (Expense) Merger break up fee - - Interest Expense - - ) Total Other Income (Expense) - - Provision for IncomeTaxes - - - Net Loss $ ) $ ) $ ) Net Loss Per Share- Basic and Diluted $ ) $ ) Weighted average number of shares outstanding during the period - Basic and Diluted See accompanying notes to condensed unaudited financial statements. 2 Equity Ventures Group, Inc. (A Development Stage Company) Condensed Statement of Changes in Stockholders' Equity / (Deficiency) For the period from December 17, 1999 (inception) to March 31, 2010 (Unaudited) Deficit Preferred stock $.001 Par Value Common stock $.001 Par Value Additional accumulated during Total paid-in development Subscription Stockholder's Shares Amount Shares Amount capital stage Receivable Deficiency Balance December 16, 1999 (Inception) - $
